EXHIBIT 10.3






FIRST AMENDMENT TO




ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT

     THIS FIRST AMENDMENT (this “Amendment”) to the Engineering, Procurement and
Construction Agreement dated as of August 31, 2008 (the “Agreement”) by and
between RASER TECHNOLOGIES, INC. (“Contractor”) and THERMO NO. 1 BE-01, LLC, a
Delaware limited liability company (“Owner”), is made and entered on the 4th day
of December, 2009.



W I T N E S S E T H:




     WHEREAS, in connection with the Project, Contractor and Owner entered into
the Agreement;

     WHEREAS, Contractor and Owner desire to amend certain terms and conditions
of the Agreement as set forth herein;

     NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

     Section 1. Defined Terms. Any capitalized term used in this Amendment but
not otherwise defined or amended in this Amendment shall have the meaning
ascribed to such term in the Agreement.



Section 2.






Amendments to Agreement.




2.1      A new Section 2.7 is added to the Agreement that reads as follows:    
"Budget. Contractor will (i) execute its duties in accordance with the
assumptions in the Completion Plan Budget (a copy, delivered on September 7,
2009 and updated on November 2, 2009, is attached hereto as Schedule E) and (ii)
deliver to the Lenders and MLE together with weekly updates regarding the
Completion Plan, a written update of such budget and, upon request of either the
Lenders or MLE, discuss the updates of the Completion Plan Budget and related
matters with the Lenders or MLE. MLE shall have no remedies against the Company
or the Contractor based on a failure of Contractor to comply with this
provision."   2.2      The following is added to follow Section 5.4.2 of the
Agreement:     “Section 5.4.3 Redemption Agreement Waiver and Release.
Notwithstanding any other requirement in this Section 5.4 or Section 6.2.1.7,
Contractor (and any Affiliate of Contractor) releases and waives, as of the
Redemption Date, any notice of lien  

-1-

--------------------------------------------------------------------------------

or right under Utah Code Ann., Title 38, Chapter 1, Mechanics' Liens, or any
other bond right under Utah Code Ann., Title 14,         Contractors' Bonds, or
Section 63-56-504 related to payment rights          that Contractor (or such
Affiliate) has as of the Redemption Date          (or may obtain at any time
from the Redemption Date through the          date on which all amounts payable
under the Redemption Note, the          Raser Note and the Credit Agreement are
paid in full) with respect          to Work performed or Equipment and Materials
that have been or  will be integrated or incorporated with or into the
Facility.”     2.3    Section 5.4.3 of the Agreement is renumbered as Section
5.4.4.        2.4    Section 6.2.5 of the Agreement is amended by adding the
following at the end of  such Section:                    “The Punch-list shall
include the Completion Plan and the          Completion Plan Budget.
Implementation of the Wellfield          Completion Plan shall be completed not
later than December 15,          2009, and implementation of the Balance of
Plant Completion Plan          shall be completed not later than February 1,
2010.”      2.5    Section 6.4.1.2 of the Agreement is deleted in its entirety
and replaced as follows:            “Contractor shall pay to Owner the Buy-Down
Liquidated Damages as          determined pursuant to such recalculation of the
Equity Base Case Model;          provided, that the amount payable pursuant to
this Section 6.4.1.2 shall be          reduced, on a dollar-for-dollar basis by,
without duplication, the amount of (in          order of priority) of (i)
liquidated damages that are actually or constructively          received by
Owner in connection with any "Mechanical Completion Delay          Penalties" or
"Performance Penalties" under the UTC Purchase Contract, or the          amount
of liquidated damages that are constructively received by Owner in the         
form of an offset to or reduction in amounts that would otherwise be due and   
      payable pursuant to the UTC Purchase Contract by the date on which
Buy-Down          Liquidated Damages are payable by Contractor pursuant to this
Section 6.4.1.2,          (ii) the amount of proceeds received from the Cash
Grant minus $3,785,165          (provided that such amount shall not be less
than $0) and (iii) all other amounts          then on deposit in the Development
Account (including, but not limited to, funds          deposited from the
Drilling Account and the Construction Account); provided,          further,
that, for the avoidance of doubt, the foregoing reductions shall not         
otherwise affect the amount determined to be the Buy-Down Liquidated Damages   
      for any purpose under the Operative Documents;”        2.6    Section
6.4.1.3 of the Agreement is deleted in its entirety and replaced as follows:   
        “6.4.1.3 Facility Substantial Completion shall be deemed to occur  for
all purposes under this Section 6.4 upon actual receipt or constructive receipt
by Owner of such Buy-Down Liquidated Damages. For avoidance of doubt, if
Buy-Down Liquidated


-2-

--------------------------------------------------------------------------------

Damages are received by the Owner and paid to the Lenders in the full amount of
the Buy-Down CA Redemption Amount or if Buy-Down Liquidated Damages, as
determined pursuant to such recalculation of the Equity Base Case Model under
Section 6.4.2 are equal to zero, Facility Substantial Completion shall be deemed
to occur for all purposes under this Section 6.4.”

2.7 A new Section 14.1.5 is hereby added to the Agreement that reads as follows:

"Completion Plan. Contractor represents and warrants that the items contained in
the budget provided in connection with the Completion Plan are good faith
estimates.



  Section 3. Schedules.




     3.1 Schedule E to the Agreement is hereby deleted in its entirety and is
replaced with the Schedule E attached to this Amendment.

     3.2 Schedule F to the Agreement is hereby deleted in its entirety and is
replaced with the Schedule F attached to this Amendment.

Section 4. Confirmation. Except as specifically modified by this

Amendment, the terms and provisions of the Agreement are hereby ratified and
confirmed and remain in full force and effect. From and after the date hereof,
all references to the Agreement shall be reference to the Agreement as amended
hereby.

     Section 5. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of shall in all respects be governed by
and construed in accordance with the laws the State of New York, without giving
effect to any choice of law rules thereof which may permit or require the
application of the laws of another jurisdiction. The Parties hereby irrevocably
submit to the jurisdiction of the courts of the State of New York in the county
of New York or of the United States of America in the Southern District of New
York and hereby waive, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of venue in an such action or
proceeding in any such court.

     Section 6. Further Assurances. In connection with this Amendment and the
transactions contemplated hereby, each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
reasonably required or useful to carry out the intent and purpose of this
Amendment and as are not inconsistent with the terms hereof.

     Section 7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original but all of which together will
constitute one instrument, binding upon all parties hereto, notwithstanding that
all of such parties may not have executed the same counterpart.

-3-

--------------------------------------------------------------------------------

     Section 8. Joint Efforts. To the full extent permitted by Applicable Laws,
neither this Amendment nor any ambiguity or uncertainty in this Amendment will
be construed against any of the parties hereto, whether under any rule of
construction or otherwise. On the contrary, this Amendment has been prepared by
the joint efforts of the respective attorneys for, and has been reviewed by,
each of the Parties hereto.



[Signatures on Next Page]




-4-

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each party has caused this First Amendment to the
Engineering, Procurement and Construction Agreement to be executed on its behalf
as of the date first written above.

THERMO NO. 1    BE-01, LLC  By:    Intermountain Renewable Power, LLC  Its:   
Managing Member 




By: /s/ Richard D. Clayton
Name: Richard D. Clayton
Title: Member

RASER TECHNOLOGIES, INC.






By: /s/ Richard D. Clayton
Name: Richard D. Clayton
Title: Principal Executive Officer




--------------------------------------------------------------------------------



Schedule E




Completion Plan Budget

--------------------------------------------------------------------------------

Schedule F

Completion Plan

--------------------------------------------------------------------------------